ORDER

PER CURIAM.
Karl Harms appeals from the trial court’s judgment setting aside an order entered January 14, 1998 enforcing a Temporary Award of the Labor and Industrial Relations Commission. The trial corat set aside the judgment for lack of jurisdiction. The trial court concluded that section 287.600 RSMo is applicable only to final orders entered by an administrative law judge and found that the order upon which Mr. Harms obtained the judgment of January 14, 1998 was not a final order but rather was an award of temporary total disability.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment is affirmed pursuant to Rule 84.16(b).